

 
CONSENT TO SUPPLEMENTAL LOAN
 
UNDER LOAN AND SECURITY AGREEMENT
 


 
THIS CONSENT TO SUPPLEMENTAL LOAN UNDER LOAN AND SECURITY AGREEMENT, dated as of
March 5, 2007 (this "Consent"), is made by and between THE CIT GROUP/BUSINESS
CREDIT, INC., as Agent on behalf of the Lenders ("Agent") and JACO ELECTRONICS,
INC., a New York corporation (the “Parent”), and INTERFACE ELECTRONICS CORP., a
Massachusetts corporation (“Interface”; together with the Parent, collectively,
the “Borrowers”).
 
WITNESSETH
 
WHEREAS, Borrowers and Agent and Lenders are parties to that certain Credit
Agreement, dated as of December 22, 2006 (as it may be amended, restated,
modified or supplemented from time to time, the "Loan Agreement"; capitalized
terms used but not otherwise defined herein shall have the meanings ascribed
thereto in the Loan Agreement); and
 
WHEREAS, Borrowers have requested that Agent consent to the provision of a
Revolving Loan which exceeds the Availability for a limited period and for a
limited amount (the “Supplemental Loan”), as more fully set forth herein, and
Agent is agreeable to such request only on the terms and conditions set forth
herein;
 
NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree as
follows:
 
 
 

--------------------------------------------------------------------------------


 
SECTION  1.  
ACKNOWLEDGMENT

 
1.1  Acknowledgment of Obligations
 
.  Borrowers hereby acknowledge, confirm and agree that as of the close of
business on March 5, 2007, Borrowers are indebted to Agent and Lenders in
respect of the Revolving Loans in the principal amount of $28,561,173.  All such
Loans, together with interest accrued and accruing thereon, and fees, costs,
expenses and other charges now or hereafter payable by Borrowers to Lenders, are
unconditionally owing by Borrower to Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever.
 
1.2  Acknowledgment of Security Interests
 
.  Borrowers hereby acknowledge, confirm and agree that Agent has and shall
continue to have valid, enforceable and perfected liens upon and security
interests in the Collateral heretofore granted to Agent pursuant to the Loan
Documents or otherwise granted to or held by Agent.
 
1.3  Binding Effect of Documents
 
.  Each Borrower hereby acknowledges, confirms and agrees that: (a) each of the
Loan Documents to which it is a party has been duly executed and delivered to
Agent by such Borrower, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in such
documents and in this Agreement constitute the legal, valid and binding
Obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such Obligations, and (c) Agent and Lenders are and shall be entitled to the
rights, remedies and benefits provided for in the Loan Documents and applicable
law.
 
SECTION  2.  
CONSENT TO SUPPLEMENTAL LOAN

 
2.1  Consent to Supplemental Loan
 
.  Agent hereby consents to extend to Borrowers a Supplemental Loan under the
Loan Agreement (but in no event shall the Revolving Loans plus the Supplemental
Loan exceed the Revolving Commitment) in an amount equal to $1,000,000 beginning
on the date hereof and continuing through and including the date which is
forty-five (45) days from the date hereof (the “Supplemental Loan Repayment
Date”).  If the Supplemental Loan is not repaid in full by the Supplemental Loan
Repayment Date, Borrowers acknowledges that such condition shall constitute an
Event of Default under the Loan Agreement.
 
2.2  Interest on Supplemental Loan
 
.  Interest shall accrue on the Supplemental Loan at a rate equal to the lower
of (a) ten percent (10%) per annum and (b) the LIBO Rate plus four percent (4%),
and shall be paid in accordance with the terms of the Loan Agreement.
 
2.3  Repayment of Supplemental Loan
 
.  Notwithstanding anything to the contrary contained herein or in the Loan
Agreement, Borrowers may only repay the Supplemental Loan if, on the day such
repayment is to be made, Borrowers shall have Availability of $6,000,000 prior
to making such Supplemental Loan Repayment.
 
 
 

--------------------------------------------------------------------------------


SECTION  3.  
REPRESENTATIONS AND WARRANTIES

 
To induce Agent to enter into this Consent, each Borrower hereby represents and
warrants to Agent as follows: (a) each representation and warranty of the
Borrowers set forth in the Loan Agreement is true and correct on and as of the
date hereof (except to the extent that any such representation or warranty
expressly relates to a prior specific date or period in which case it is true
and correct as of such prior date or period); (b) no Default or Event of Default
has occurred and is continuing as of this date after giving effect to this
Consent; (c) each Borrower has the power and is duly authorized to enter into,
deliver and perform this Consent; and (d) this Consent constitutes the legal,
valid and binding obligation of such Borrower enforceable against it in
accordance with its terms.
 
SECTION  4.  
CONDITIONS TO THE EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS CONSENT.

 
This Consent shall be effective as of the date first above written, and such
effectiveness shall be subject to the receipt by Agent of each of the following,
in form and substance satisfactory to Agent:
 
(a)  an original of this Consent, duly authorized, executed and delivered by
Borrowers;
 
(b)  payment of the fees and disbursements of counsel to Agent incurred in
connection with the preparation, negotiation, execution and delivery of this
Consent and the transactions hereunder;
 
(c)  by no later than March 9, 2007, Borrowers’ 13 week cash flow projections
and updated monthly projections through June 30, 2007.
 
(d)  any and all such further instruments and documents as Agent may require to
obtain the full benefits of this Consent and to protect, preserve and maintain
Agent’s rights in the Collateral.
 
SECTION  5.  
PROVISIONS OF GENERAL APPLICATION

 
5.1  Effect of this Amendment
 
.  Except as modified pursuant hereto, no other consents, changes or
modifications to the Loan Documents are intended or implied and in all other
respects the Loan Documents are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof.  To the extent
of conflict between the terms of this Consent and the other Loan Documents, the
terms of this Consent shall control.  The Loan Agreement and this Consent shall
be read and construed as one agreement.
 
5.2  Costs and Expenses
 
.  Borrowers absolutely and unconditionally agree to pay to the Agent, on demand
by the Agent at any time and as often as the occasion therefor may require,
whether or not all or any of the transactions contemplated by this Consent are
consummated: all fees and disbursements of any counsel to Agent in connection
with the preparation, negotiation, execution, or delivery of this Consent and
any agreements delivered in connection with the transactions contemplated hereby
and expenses which shall at any time be incurred or sustained by the Agent, and
Lender or any participant of a Lender or any of their respective directors,
officers, employees or agents as a consequence of or in any way in connection
with the transactions contemplated hereby.
 

--------------------------------------------------------------------------------


5.3  Further Assurances
 
.  The parties hereto shall execute and deliver such additional documents and
take such additional action as may be necessary or desirable to effectuate the
provisions and purposes of this Consent.
 
5.4  Continuing Effect of Loan Agreement
 
.  Except as expressly amended and modified hereby, the provisions of the Loan
Agreement, and the Liens granted thereunder, are and shall remain in full force
and effect.
 
5.5  Required Lender Authorization
 
.  Agent is executing this Consent at the request and on behalf of Required
Lenders in accordance with Section 9.03 of the Loan Agreement.
 
5.6  Counterparts
 
.  This Consent may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which when taken together shall constitute
one and the same instrument. Any signature delivered by a party via facsimile
shall be deemed to be an original signature hereto.
 
5.7  Governing Law.  THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.
 
IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed and delivered as of the day and year specified at the beginning hereof.
 






JACO ELECTRONICS, INC.


By: /s/ Jeffrey D.
Gash                                                                           
Name: Jeffrey D.
Gash                                                                           
Title:
CFO                                                                           




INTERFACE ELECTRONICS CORP.


By: /s/ Jeffrey D.
Gash                                                                           
Name: Jeffrey D.
Gash                                                                           
Title:
EVP                                                                           





--------------------------------------------------------------------------------


THE CIT GROUP/BUSINESS CREDIT, INC., as Agent and as a Lender


By: /s/ George Louis
McKinley                                                                
Name: George Louis
McKinley                                                      
Title: Vice
President                                                                


 